Exhibit 10.2

 

Summary of Compensation Arrangement between Agilent and William P. Sullivan

 

Effective March 1, 2005, William P. Sullivan was elected President, Chief
Executive Officer and a Director of Agilent. Mr. Sullivan is provided with the
following compensation arrangement: (1) an annual base salary of $850,000; (2) a
short-term target bonus of 80 percent of base salary which will increase to 100
percent of base salary effective May 1, 2005; and (3) a total of 95,500 shares
available under the long-term performance program and stock option grants
totaling 149,000 shares. As President and Chief Executive Officer of Agilent,
Mr. Sullivan is required to attain an investment level in Agilent’s stock equal
to five times annual salary, including direct ownership of at least 20,000
shares of Agilent stock. This stock ownership level must be attained five years
from election to his position. Mr. Sullivan’s employment is at-will.